  Case 15-28262         Doc 41     Filed 01/07/19 Entered 01/07/19 08:02:56              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-28262
         ALFREDO RUVALCABA
         IRMA L RUVALCABA
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/18/2015.

         2) The plan was confirmed on 10/19/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/05/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,420.00.

         10) Amount of unsecured claims discharged without payment: $70,847.01.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-28262       Doc 41        Filed 01/07/19 Entered 01/07/19 08:02:56                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,756.00
       Less amount refunded to debtor                            $196.00

NET RECEIPTS:                                                                                      $7,560.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $339.15
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,339.15

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN INFOSOURCE              Unsecured         915.00        899.17           899.17        126.08        0.00
AMERICAN INFOSOURCE              Unsecured      1,706.00            NA               NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured         800.00        768.44           768.44        107.75        0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA          18.00            18.00           2.52       0.00
AT&T                             Unsecured      2,765.00            NA               NA            0.00       0.00
ATG CREDIT                       Unsecured          38.00           NA               NA            0.00       0.00
CAP ONE                          Unsecured         518.00           NA               NA            0.00       0.00
CEP AMERICA ILLINOIS PC          Unsecured         400.00           NA               NA            0.00       0.00
CHECK N GO                       Unsecured         390.00           NA               NA            0.00       0.00
CITY OF BERWYN                   Unsecured         250.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,083.00            NA               NA            0.00       0.00
COMCAST                          Unsecured         800.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         450.00        907.13           907.13        127.20        0.00
COTTONWOOD FINANCIAL OF IL LLC   Unsecured      2,288.00       2,287.92         2,287.92        320.81        0.00
DIRECT TV                        Unsecured         600.00           NA               NA            0.00       0.00
Ethicon Suture Credit Union      Unsecured         400.00           NA               NA            0.00       0.00
FIRST AMERICAN BANK              Unsecured         250.00           NA               NA            0.00       0.00
FIRST PREIMER BANK               Unsecured         300.00           NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured      1,781.00            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         542.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      2,128.00       2,127.39         2,127.39        298.30        0.00
MACNEAL HEALTH NETWORK           Unsecured           0.00           NA               NA            0.00       0.00
MACNEAL HOSPTIAL                 Unsecured           0.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      2,972.00            NA               NA            0.00       0.00
PROGRESSIVE FINANCE              Unsecured      3,321.00            NA               NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      1,550.00       1,501.47         1,501.47        210.54        0.00
QUANTUM3 GROUP LLC               Unsecured      1,869.00            NA               NA            0.00       0.00
RJM AQUISITIONS FUNDING          Unsecured         427.00           NA               NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured     10,185.00            NA               NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES    Unsecured      4,022.00     11,277.03        11,277.03       1,581.27        0.00
SPRINT NEXTEL                    Unsecured      2,152.00         695.69           695.69          97.55       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-28262        Doc 41        Filed 01/07/19 Entered 01/07/19 08:02:56                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal       Int.
Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
ST IL TOLLWAY AUTHORITY           Unsecured         215.00      2,487.70      2,487.70        348.83         0.00
T MOBILE USA                      Unsecured      1,352.00            NA            NA            0.00        0.00
TARGET                            Unsecured         350.00           NA            NA            0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      6,365.00     10,150.92     10,150.92            0.00        0.00
US DEPT OF EDUCATION/NELNET       Unsecured      3,648.00            NA            NA            0.00        0.00
WEBBANK/FINGERHUT                 Unsecured           0.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                $0.00                $0.00
      Mortgage Arrearage                                       $0.00                $0.00                $0.00
      Debt Secured by Vehicle                                  $0.00                $0.00                $0.00
      All Other Secured                                        $0.00                $0.00                $0.00
TOTAL SECURED:                                                 $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                $0.00
       Domestic Support Ongoing                                $0.00                $0.00                $0.00
       All Other Priority                                      $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                              $33,120.86           $3,220.85                  $0.00


Disbursements:

       Expenses of Administration                               $4,339.15
       Disbursements to Creditors                               $3,220.85

TOTAL DISBURSEMENTS :                                                                            $7,560.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-28262         Doc 41      Filed 01/07/19 Entered 01/07/19 08:02:56                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
